Watson, Judge:
Upon reading and filing plaintiff U.S. Steel’s motion for reconsideration of this Court’s order denying in-house counsel access to confidential information in the record, defendant’s response in support of plaintiffs motion, and intervenors’ opposition to plaintiffs motion, and upon all other papers and proceedings herein, it is hereby
Ordered that plaintiffs motion be, and hereby is, denied.
The Court notes briefly that at no time has it been under the impression that U.S. Steel is being represented by anyone other than its staff counsel. When the Court stated in Slip Opinion 83-76 (July 22, 1983) that the retention of outside counsel “remains” a reasonable way for U.S. Steel to satisfy its need for the confidential information, it meant simply that the retention of outside counsel was a reasonable alternative step for U.S. Steel to take in the further conduct of its litigation. The commendable and convenient joint filings by U.S. Steel and Republic Steel, et al. did not lead the Court to believe that counsel for the latter were in any way representing, or acting for, U.S. Steel.